SUPPLEMENT DATED FEBRUARY 18, 2015 TO PROSPECTUSES DATED MAY 2, 2011 FOR MASTERS I SHARE NY, MASTERS CHOICE II NY, MASTERS FLEX II NY, AND MASTERS EXTRA II NY PROSPECTUSES DATED APRIL 29, 2011 FOR MASTERS EXTRA NY, MASTERS ACCESS NY, MASTERS CHOICE NY, AND MASTERS FLEX NY PROSPECTUSES DATED MAY 1, 2007 FOR MASTERS REWARD NY AND MASTERS SELECT NY ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK DELAWARE LIFE NY VARIABLE ACCOUNT C Effective on or about May 1, 2015, the Columbia Variable Portfolio – Marsico International Opportunities Fund will change its name to Columbia Variable Portfolio – International Opportunities Fund and will no longer be sub-advised by Marsico Capital Management, LLC. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters NY2/2015
